Citation Nr: 1623052	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-14 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to May 6, 2012, and a rating in excess of 70 percent thereafter.

2.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1988 to January 1997.  He is in receipt of the combat action badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  August 2009, September 2010, and June 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veteran's Law Judge at a December 2014 video conference hearing.  A copy of the transcript has been associated with the electronic file.

In February 2015, the Board remanded the claim for entitlement to an increased rating for PTSD for additional evidentiary development.  The matter is now back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from October 2012 to June 2014, and from February 2013 to June 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets further delay, it has determined that another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

In the February 2015 remand, the Board instructed the RO to associate missing VA examination reports with the electronic record.  Specifically, the Board instructed the RO to obtain the missing August 2009 and April 2010 VA PTSD examination reports, as referenced in the August 2009 and September 2010 rating decisions.  Although it appears that the RO associated the August 2009 VA examination report with the electronic record, the April 2010 VA examination report is still missing.  

The April 2010 VA PTSD examination is pertinent to the matter on appeal, as it pertains to the Veteran's PTSD symptomatology during the rating period on appeal, and was considered by the RO in the September 2010 rating decision.  Therefore, on remand, the RO should obtain the missing examination report, as discussed above, and associate it with the electronic claims file, to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the April 2010 VA PTSD examination report is not obtainable, the Veteran and his representative should be notified and the record clearly documented.

Additionally, the Board observes that the Veteran was last afforded a VA PTSD examination in May 2012, and evidence recently added to the file indicates that his symptomatology may have worsened.  For example,  in a VA treatment record dated in February 2015, the Veteran reported that things at home had "taken a turn for the worse."  The psychologist noted that the Veteran displayed significant subjective distress.  In April 2015, the Veteran reported an increase in flashbacks and auditory hallucinations.  He noted that it had been a "rough two months."  Moreover, in a statement dated in February 2016, the Veteran noted that he had missed many days at work and his PTSD was affecting his employment and daily struggles.  He reported having zero relationships with his family or anyone else; persistent hallucinations (hearing Arabic voices); constant suicidal ideation (to the point of having a gun barrel in his mouth); and constant angry outbursts.  He indicated that although he had never forgotten his own name, he did forget the names of friends and family members.  

In light of the evidence showing that his service-connected PTSD may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his service-connected PTSD.

While on remand, updated treatment records should be obtained.

Manlincon Issue

In a June 2015 rating decision, the RO denied entitlement to DEA benefits under Chapter 35, Title 38, of the United States Code.  In September 2015, the Veteran filed a Notice of Disagreement with respect to the above-mentioned issue.  In correspondence dated in April 2016, the RO acknowledged the Veteran's Notice of Disagreement.  However, as the Veteran has not been issued a Statement of the Case, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.   Associate with the electronic claims file the following 
	evidence (as referenced in the September 2010 rating 
	decision): the VA PTSD examination report from the 
	Philadelphia VAMC dated on April 29, 2010.

If the April 2010 VA PTSD examination report is not obtainable, the Veteran and his representative should be notified and the record clearly documented.

2.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.   After the development in Step 2 has been completed to
   the extent possible, the Veteran should then be 
   afforded a VA psychiatric examination, with an 
   appropriate examiner, to determine the current nature 
   and severity of his service-connected PTSD.  The 
   claims folder, including a copy of this remand, must 
   be made available to the examiner, and the examiner 
   must review the entire claims file in conjunction with 
   the examination.
   
      All relevant tests and studies should be undertaken.
The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's PTSD, specifically the level of occupational and social impairment the Veteran's PTSD creates.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score.  The examiner must provide an explanation of what the GAF score represents in terms of his psychological, social, and occupational functioning.  

A complete rationale should be given for all opinions and conclusions expressed. 

4.   A Statement of the Case should be issued for the
   claim of entitlement to DEA benefits under Chapter 
   35, Title 38, of the United States Code.  The Veteran 
   is advised that the Board will only exercise appellate 
   jurisdiction over his claim if he perfects a timely 
   appeal.

5.   After completing the above development, and any 
	other development deemed necessary, adjudicate 
	the Veteran's claim for entitlement to an increased 
	rating for PTSD.  If the benefit sought remains 
	denied, furnish the Veteran and his representative a 
	supplemental statement of the case after according the 
	requisite time period to respond.  The matter should 
	then be returned to the Board for appropriate appellate 
	review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




